— Determination *1224unanimously confirmed without costs and petition dismissed. Memorandum: Upon our review of the evidence adduced before the three-member disciplinary hearing panel (see, Education Law § 3020-a), we conclude that there is substantial evidence to support the charges of insubordination and conduct unbecoming a teacher. We thus decline to disturb respondent’s determination suspending petitioner for one year without pay. (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Cornelius, J.) Present — Callahan, A. P. J., Denman, Green, Balio and Davis, JJ.